Citation Nr: 9924634	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-39 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
otitis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
ear fungus.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
eardrum perforation.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
otitis, fungus, tinnitus, an eardrum perforation, and 
bilateral hearing loss.

The Board notes that in his August 1996 substantive appeal, 
the veteran requested a Travel Board hearing before a member 
of the Board at his local RO.  In a November 1998 letter to 
the veteran, the RO requested the veteran to return an 
enclosed form indicating whether he wanted a Travel Board 
hearing before a member of the Board at the RO or if he would 
agree to a video conference hearing with a member of the 
Board.  The letter also indicated that the veteran had 
already been scheduled for a video conference hearing.  The 
letter further indicated that if no response was received by 
the RO, the veteran would be scheduled for a Travel Board 
hearing before a member of the Board at the RO.  It does not 
appear that the veteran responded to the RO's letter, nor did 
the veteran appear for his scheduled video conference 
hearing.  A December 1998 RO report of contact reflects that 
the veteran was contacted by the RO and indicated that he was 
unable to physically attend a hearing because of failing 
health.  The veteran indicated that he wanted to cancel his 
request for a hearing.  

In a May 1999 rating decision, the RO granted entitlement to 
non-service connected pension benefits and entitlement to a 
special monthly pension based on the need for aid and 
attendance, effective December 23, 1998.  The veteran has not 
expressed any disagreement with that decision at this time.  

Finally, the Board notes that in a March 1994 statement, the 
veteran indicated that that he was seeking service connection 
for loss of vision.  The record does not reflect that the RO 
has addressed that issue.  Thus, it is referred to the RO for 
appropriate consideration.



FINDINGS OF FACT

1.  Service connection for hearing loss was denied by rating 
action of September 1969; the veteran did not file a timely 
appeal.  

2.  In a January 1995 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
otitis, fungus, tinnitus, and a perforated eardrum.  The RO 
also determined new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  The RO notified the 
veteran of those determinations, he did not appeal, and such 
became final.

3.  Additional evidence received since the RO's January 1995 
decision is not new, does not bear directly and substantially 
upon the specific matter under consideration, and/or is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.



CONCLUSIONS OF LAW

1.  Evidence received since the RO's January 1995 rating 
decision is not new and material; the decision is final and 
the claim of entitlement to service connection for otitis is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  Evidence received since the RO's January 1995 rating 
decision is not new and material; the decision is final and 
the claim of entitlement to service connection for an ear 
fungus is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  Evidence received since the RO's January 1995 rating 
decision is not new and material; the decision is final and 
the claim of entitlement to service connection for tinnitus 
is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

4.  Evidence received since the RO's January 1995 rating 
decision is not new and material; the decision is final and 
the claim of entitlement to service connection for a 
perforated eardrum is not reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

5.  Evidence received since the RO's January 1995 rating 
decision is not new and material; the decision is final and 
the claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has reported he was informed that his service 
medical records were destroyed in a fire.  The claims folder 
contains copies of service medical records.  However, it is 
not clear what, if any, records are missing.  The Board 
realizes in cases such as these, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board's analysis of this veteran's claim 
was undertaken with this duty in mind. 

Factual Background

Available service medical records are silent for treatment, 
diagnoses, or complaints related to the ears.  An undated 
service medical record reflects whispered voice hearing of 
15/15 bilaterally.  A service medical record dated in January 
1946 reflects whispered voice hearing of 7/15 in the right 
ear and 12/15 in the left ear.  A January 1947 service 
medical record reflects whispered voice hearing of 15/15 
bilaterally.  

Upon VA audio examination dated in July 1969, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
20
70

75
LEFT
0
65
65

70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
The examiner noted that both eardrums were intact.

By rating action of September 1969, service connection for 
hearing loss was denied.  the veteran was notified of this 
determination and did not file a timely appeal.  

Relevant VA outpatient treatment records dated from October 
1982 to March 1994 reflect complaints of hearing loss, 
trouble with ears itching, an ear fungus, and ear pain.  
Relevant impressions of bilateral ear fungus, deafness, and 
external otitis were noted.  A December 1982 audiometric 
evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
95

100
LEFT
105
105
100

100

An audiometric evaluation dated in September 1983 reflects 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
95

90
LEFT
25
70
75

75

In April 1994, the RO received a portion of an article 
regarding the desegregation of the armed forces which was 
copied from an unidentified source.

Unidentified treatise evidence regarding otitis externa and 
otitis media was received by the RO in December 1994.  The RO 
also received an affidavit from the veteran stating that a 
service physician told him his right ear was infected by a 
fungus and that he stayed in a hospital for two weeks.  The 
veteran also stated his discharge papers showed a loss of 
hearing in his ear.  

In a January 1995 rating decision, the RO determined service 
connection was not warranted for otitis, fungus, tinnitus, or 
an eardrum perforation.  The RO also determined new and 
material evidence had not been presented to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

Evidence received by the RO since the January 1995 rating 
decision consists of copies of service medical records, a 
copy of an article on the desegregation of the armed forces, 
an unidentified medical treatise on otitis externa and otitis 
media, VA outpatient treatment records dated from July 1990 
to December 1994, and statements from the veteran's son.

Copies of service medical records, the article on the 
desegregation of the armed forces, and an unidentified 
medical treatise on otitis media and otitis externa received 
by the RO in March 1995 are duplicative of those already of 
record.

VA outpatient treatment records dated from July 1990 to 
December 1994 were received by the RO in March 1995.  These 
records reflect complaints of itching in the ears and 
relevant impressions of external otitis and otitis media.

The statements of the veteran's son express his contentions 
that the veteran's hearing loss and ear fungus were incurred 
during his active service.

In a September 1995 rating decision, the RO determined new 
and material evidence had not been presented to reopen the 
veteran's claim of entitlement to service connection for 
otitis, fungus, tinnitus, eardrum perforation, and hearing 
loss.  The veteran filed a timely notice of disagreement in 
June 1996 and a timely substantive appeal in August 1996.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may be granted for sensorineural hearing 
loss if manifested to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

Analysis

The veteran contends new and material evidence has been 
submitted to warrant service connection for otitis, fungus, 
tinnitus, an eardrum perforation and bilateral hearing loss.  
The veteran contends that these conditions were incurred 
during his active service.

The VA outpatient treatment records dated from July 1990 to 
December 1994 are new in that some of them were not 
previously of record.  However, they do not bear directly and 
substantially upon the specific matter under consideration, 
the incurrence or aggravation of otitis, fungus, tinnitus, an 
eardrum perforation, or bilateral hearing loss as a result of 
service.  Although the records reflect treatment for otitis 
externa and otitis media, they do not reflect a causal link 
between otitis, fungus, tinnitus, or bilateral hearing loss.  
The records also do not reflect a current diagnosis of an 
eardrum perforation.  Thus, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claims, in that it 
does not tend to show that otitis, fungus, tinnitus, an 
eardrum perforation, or bilateral hearing loss were incurred 
or aggravated during service, or are otherwise attributable 
to service.  See 38 C.F.R. § 3.156(a).

The copies of service medical records, the article on the 
desegregation of the armed forces, and the unidentified 
medical treatise on otitis externa and otitis media are 
duplicate copies of evidence already of record at the time of 
the January 1995 rating decision.  Thus, they are not new and 
material.  See 38 C.F.R. § 3.156(a).

The statements from the veteran's son are essentially 
cumulative of the veteran's contentions already of record at 
the time of the January 1995 rating decision.  Thus, they are 
not new and material.  See 38 C.F.R. § 3.156(a).

The Board notes that the veteran's claims are supported 
primarily by his own contentions and those of his son.  
Unfortunately, the contentions of the veteran and his son are 
not supported by the medical evidence of record.  As stated 
by the Court, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the veteran and his son are competent to offer 
evidence of symptomatology, they are not competent to offer 
medical opinions regarding the etiology of the veteran's 
otitis, fungus, tinnitus, eardrum perforation or bilateral 
hearing loss or to state whether such constitute disabilities 
within the meaning of the relevant regulation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 


ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for otitis, 
service connection remains denied.

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for an ear 
fungus, service connection remains denied.

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for tinnitus, 
service connection remains denied.

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for an eardrum 
perforation, service connection remains denied.

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, service connection remains denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

